           Case 1:18-cv-00681-RJL Document 157-1 Filed 02/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH                                                     Case No. 1:18-cv-00681-RJL
                                                               Honorable Richard J. Leon
Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

Defendants.




                 DECLARATION OF EDEN P. QUAINTON IN RESPONSE
                          TO ORDER TO SHOW CAUSE

        I, Eden P. Quainton, declare under penalty of perjury that the following is true and

correct:

        1.      I am counsel for Defendants Edward Butowsky and Matthew Couch. This

declaration is based upon my personal knowledge and upon information provided to me in my

official capacity.

        2.      On January 24, 2020, Defendants filed a Reply in Support of their Motion to

Extend Discovery. Dkt. 130.

        3.      Included in the filing was an email that contained a “Google Drive” link to

documents previously produced by Defendant Matthew Couch. Dkt. 132-2.

        4.      The Google Drive link had been set so that only the named recipients could open

the link. The only named recipients were Mr. Couch himself and counsel for Plaintiffs.

        5.      I did not believe that it was technically possible for the link to be accessed by

anyone other than the named recipients. In other words, I did not believe, and had not


                                                  1
        Case 1:18-cv-00681-RJL Document 157-1 Filed 02/18/20 Page 2 of 3



considered the possibility, that the link was somehow “live,” and could be accessed by parties

who had not received the necessary permission.

       6.        However, shortly after the filing, Defendant Matthew Couch notified me that it

was possible to click on the link and access the underlying documents.

       7.        I immediately contacted the e-filing clerk and requested that the document be

sealed. My understanding is that the clerk then discussed the issue with Chambers, after which

the clerk informed me I could rectify the error by redacting the document and filing it under the

“Redacted Document” event, which I promptly did. Dkt. 131.

       8.        I also filed a motion for permission to file the redacted email under seal. Dkt.

132.

       9.        In addition, I notified Courtlistener.com and requested that the email be removed

from the Courtlistener database. I have confirmed that the email is no longer available through

PACER, Courtlistener or Westlaw.

       10.       The only party potential harmed by the temporary availability of an unredacted

link is Mr. Couch. I have not asked him to waive any rights and he retains all remedies available

to him by law.

       11.       I submit this particular incident is best left for resolution between attorney and

client, without the imposition of Court fines.

       12.       However, I fully understand the importance of the Protective Order’s strictures. I

have endeavored, to the best of my ability, to comply with the redaction rules. Any errors have

been entirely unintentional.

       13.       I have apologized to Mr. Couch and I am committed to redoubling my efforts to

ensure that no violation occurs in the future.



                                                   2
        Case 1:18-cv-00681-RJL Document 157-1 Filed 02/18/20 Page 3 of 3



       14.     I understand and accept that any future violation, even unintentional, will be met

with an automatic penalty of $2,500. I believe this is fair and will ensure that all parties and

counsel take the Court’s directives with the utmost seriousness.

Executed: February 18, 2020



                                              /s/_Eden P. Quainton______________________
                                              EDEN P. QUAINTON
                                              QUAINTON LAW PLLC
                                              D.C. Bar No. NY0318
                                              1001 Avenue of the Americas, 11th Fl.
                                              New York, NY 10018
                                              212-813-8389
                                              equainton@gmail.com




                                                  3
